DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to AFCP Request filed on March 4, 2021.
Claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jack Chang on March 10, 2021.

With regard to claims 1, 5 and 13 amendments to the independent claims have been authorized in order to place the respective claims in condition for allowance.  The amendments to the aforementioned claims are as follows:

1.    (Currently Amended) A computer-implemented method, comprising:
providing a portion of a software package to a client device to launch the portion
of the software package in a first software container designated as background, based at least in part on a set of conditions being satisfied for the software package to be 
obtaining, from the client device, results of a test the client device performed on the portion of the software package executing in the first software container;
as a result of the results indicating that the testing was successful, notifying the client device to make the first software container active and make the second software container run as background for at least a predetermined amount of time while the first software container is running as active; and
as a result of determining that the client device has sufficient resources to execute the software package in the second software container and prior to the expiration of the predetermined amount of time, notifying the client device to make the second software container active and the first software container run as background based at least in part on results from executing the software package in the first software container.

5.     (Currently Amended) A system, comprising:
at least one processor; and
a memory coupled to the at least one processor, wherein the memory stores instructions, wherein the instructions are executable by the at least one processor to:
obtain, from a provider of software, a first version of a software package;
determine that a client device is capable of receiving the first version of the software package;

obtain, from the client device, results of a test performed by the client device on the set of instructions executing in the test container;
select, based at least in part on the results, an operation to perform in connection with the test container; 
cause the client device to perform the operation in connection with running the test container while making the second container run as background for a predetermined amount of time; and
in response to the results from performing the operation in connection with running the test container and determining that the client device has sufficient resources to execute the operation in the second container and prior to the expiration of the predetermined amount of time, cause the client device to perform the operation in connection with the second container while making the test container run as background.

13.     (Currently Amended) A non transitory computer readable storage medium having stored thereon executable instructions that, as a result of execution by one or more processors of a computer system, cause the computer system to at least:
provide, in accordance with a set of conditions, a first version of a software package to client device to be launched as a set of instructions executing in a test 
determine whether launch of the first version of the software package on the client device was successful; 
cause the client device to perform an operation by at least running the test container in accordance with whether launch of the first version of the software package on the client device was successful while running the second container as inactive for a predetermined amount of time; and
notify the client device to make the second container run as active and the test container run as inactive, prior to the expiration of the predetermined amount of time, as a result of execution results from the launch of the first version of the software package and a determination that the client device has sufficient resource to execute the operation in the second container.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “cause the client device to perform the operation in connection with running the test container while making the second container run as background for a predetermined amount of time; and in response to the results from performing the operation in connection with running the test container and determining that the client device has sufficient resources to execute the operation in the second container and prior to the expiration of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
March 11, 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191